In a negligence action to recover damages for personal injuries, the defendant third-party plaintiff appeals from an order of the Supreme Court, Suffolk County (Copertino, J.), dated February 13, 1991, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The medical reports submitted by the plaintiff, which were prepared by the plaintiff’s chiropractor and physician, establish that the plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d) (see, Pagano v Kingsbury, 182 AD2d 268; Rhind v Naylor, 187 AD2d 498; Jacondino v Lovis, 186 AD2d 109; Michaelides v Martone, 186 AD2d 544; Georgia v Ramautar, 180 AD2d 713, 714). Moreover, the subjective quality of the plaintiff’s pain does not fall within the objective definition of serious injury as contemplated by the no fault insurance law (see, Scheer v Koubek, 70 NY2d 678, 679; Rhind v Naylor, supra; Duryea v Zung, 185 AD2d 912; Coughlan v Donnelly, 172 AD2d 480; Crane v Richard, *728180 AD2d 706, 707). Mangano, P. J., Thompson, Balletta and Lawrence, JJ., concur.